Citation Nr: 1223776	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-47 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES


1.  Entitlement to an initial disability rating (evaluation) for status post surgery for herniated intravertebral discs of the lumbar spine in excess of 10 percent prior to October 21, 2010 and in excess of 40 percent as of October 21, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at Law


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 2001 to January 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for status post surgery for herniated intravertebral discs of the lumbar spine and assigned a 10 percent initial disability rating, effective May 6, 2009.  

In a February 2011 rating decision, the Decision Review Officer (DRO) increased the disability rating for status post surgery for herniated intravertebral discs of the lumbar spine to 40 percent disabling, effective October 21, 2010, thus creating a "staged" rating of 10 percent for the period from May 6, 2009 to October 21, 2010, and 40 percent as of October 21, 2010.  The Veteran was advised of the February 2011 rating decision, but did not express agreement with the decision or withdraw the appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because only a 10 percent rating is in effect for the early stage of the rating period, and the 40 percent disability rating for the later stage of the rating is not the maximum benefit available for the claim on appeal, this appeal continues.   

The issue of entitlement to TDIU is raised by the record in the attorney representative's April 2012 letter, and the issue is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).  Therefore, the issue of TDIU has been listed on the title page accordingly.  

In December 2009 and March 2011 substantive appeals, via a VA Form 9, the Veteran requested a hearing before the Board.  A Board hearing was scheduled for May 2012; however, the Veteran's attorney submitted an April 2012 written request to withdraw the hearing request.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2011).    

The appeal is REMANDED to the Department of Veterans Affairs Regional Office (RO).  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.  In this case, the claims file does not indicate whether a separate compensable rating is warranted for any neurological abnormality, to include neuropathy, and proper development is required for the issue of TDIU that has been raised by the record.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

On VA examination in October 2010, the Veteran exhibited, in pertinent part, straight leg raising on the right from 0 to 45 degrees with low back pain radiating down his leg.  Following the evaluation and review of the claims file, the VA examiner noted that a neurologic evaluation at least would help the Veteran to develop his claim at that point, and that the Veteran definitely has had indications for sensory and motor deficit.  The final diagnosis was listed as status post herniated intervertebral disc surgery and neurologic deficit and neuropathy status post operative.  

Because VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an additional examination, to include a neurological evaluation, is deemed necessary to ascertain whether a separate compensable rating is warranted for any neurological abnormality, to include neuropathy, as well as the current severity and impairment of the service-connected status post surgery for herniated intravertebral discs of the lumbar spine.

With regard to the claim for TDIU, VA regulations allow for the assignment of a TDIU rating on a schedular basis when a veteran's schedular rating is less than total and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one such disability, that disability must be ratable at 60 percent or more, or (2) if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  When a veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), the claim must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) (2011).  

Because the issue of TDIU has been raised by the Veteran's representative in the April 2012 letter and is properly before the Board, the Board is remanding this matter for any necessary development and adjudication by the RO.  See Rice, 
22 Vet. App. 447.  

Accordingly, the issues on appeal are REMANDED for the following actions:

1.  The RO should send the Veteran additional VCAA notice as to the issue of entitlement to TDIU and conduct any necessary development.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

2.  The RO should schedule the Veteran for a VA spine examination to determine the current severity and impairment of the service-connected status post surgery for herniated intravertebral discs of the lumbar spine.  The relevant documents in the claims file should be made available to the VA examiner for review.  All indicated tests and studies are to be performed and all diagnoses rendered pertinent to the lumbar spine.  The VA examiner should also request a history and complaints from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner. 

Pursuant to 38 C.F.R. § 4.59 (2011), the lumbar spine should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  If any requested testing cannot be performed, the examiner should explain the reason why.

Additionally, all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished and all pertinent symptomatology should be reported in detail, to include the existence, and frequency or extent, as appropriate, of any neurological symptoms associated with the lumbar spine, as suggested by the October 2010 VA examiner.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of (1) pain on motion, weakness, excess fatigability, and/or incoordination associated with the 

lumbar spine (any such additional functional loss in terms of additional degrees of limited motion of the lumbar spine); and (2) any ankylosis of the entire lumbar spine, and, if so, whether ankylosis is favorable or unfavorable, and the extent of such ankylosis.  

Finally, the examiner should provide an opinion as to the duration of any incapacitating episodes of intervertebral disc syndrome that the Veteran may have experienced during the past 12 months, and the evidence used to form that opinion.  If it is not feasible to address or render such findings, this should be stated and discussed in the examination report.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

